
	
		I
		111th CONGRESS
		1st Session
		H. R. 3093
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Dent (for
			 himself, Mr. Olson,
			 Mr. Ehlers,
			 Mr. Moore of Kansas,
			 Mr. Perlmutter,
			 Mrs. Miller of Michigan,
			 Mr. Petri,
			 Mr. Mica, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To require the Transportation Security Administration to
		  engage in a negotiated rulemaking process for the purposes of creating a
		  security regiment for general aviation aircraft.
	
	
		1.Short titleThis Act may be cited as the
			 General Aviation Security Enhancement
			 Act of 2009.
		2.DefinitionIn this Act, the term Secretary
			 means the Secretary of Homeland Security.
		3.General aviation
			 negotiated rulemaking
			(a)Negotiated
			 rulemaking committeeSubject to subsection (b), the Secretary may
			 not issue a rule, interim final rule, or a new rulemaking intended to address,
			 in whole or in part, the proposed rulemaking entitled Large Aircraft
			 Security Program, Other Aircraft Operator Security Program, and Airport
			 Operator Security Program (TSA–2008–0021) unless the Secretary—
				(1)establishes a
			 negotiated rulemaking committee in accordance with the requirements for
			 establishing an advisory committee under section 871 of the Homeland Security
			 Act of 2002 (6 U.S.C. 451); and
				(2)receives a written
			 report from the advisory committee chosen pursuant to paragraph (1) describing
			 in detail its findings and recommendations.
				(b)Rule
			 exception
				(1)Urgent
			 threatThe Secretary may issue a rule prohibited by subsection
			 (a) if the Secretary determines, based on a credible and urgent threat, that an
			 emergency exists that necessitates the immediate issuance of such a rule to
			 save lives or protect property.
				(2)Review of
			 emergency determinationNot later than 30 days after such a rule
			 is issued under this subsection, the Inspector General of the Department of
			 Homeland Security shall determine if a credible and urgent threat existed that
			 necessitated issuing an immediate rule and report its findings to the
			 Committees on Homeland Security and Transportation and Infrastructure of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
				
